DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two primary surfaces" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said fluid medium" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a layer of said graphene suspension" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 6, “Ti” is recited twice in the metal foil group.  

Claim 8 recites the limitation "said graphene oxide-bonded metal foil" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the terms “an inter-plane spacing d002”, “said thin film of graphene oxide”, “a thickness”, “all graphene oxide sheets” and “said at least one primary surface” in lines 5-9 of claim 8 lack proper antecedent basis.
Claim 9 recites the limitation "a graphene oxide layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, “an inter-plane spacing d002”, “an oxygen content” and “an inter-plane spacing d002” in lines 1-5 of claim 9 lack proper antecedent basis.
Claim 10 recites “graphene sheets”.  Examiner suggests “the graphene sheets” to provide sufficient antecedent basis.  
Claim 11 recites the limitation "a layer of graphene suspension" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, “said at least one primary surface”, “a wet layer”, “a dried graphene layer” and “said primary surface” in lines 3-5 of claim 11 lacks proper antecedent basis.
Claim 14 recites the limitation "a temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a metal foil surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., KR 101661224 B1.
Kim teaches a current collector for a super capacitor.  Graphene is coated as a thin film on an aluminum current collector [0014-0017].  The coating is prepared by mixing of graphene, a polycarboxylic acid dispersant, and distilled water (liquid medium) to form a dispersion.  The dispersion, a binder (adhesive) and distilled water are mixed to form a conductive paint.  The conductive paint is coated on the aluminum surface to a thickness of 1 μm or less using a gravure coater.  At this time, the coating thickness is more specifically in the range of 0.1 ~ 1㎛ [0033-0034].  In order to remove moisture, the coated current collector is dried at 130°C [0055].
Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al., US 2015/0086881 A1 in view of Aksay et al., US 2015/0287543.
Zhamu teaches a graphene thin film current collector used in batteries and supercapacitors (abstract).  The current collector comprises a unitary graphene layer containing graphene planes having an inter-graphene plane spacing of 0.335-0.40 nm, an oxygen content less than 5% by weight and a physical density of higher than 1.8 g/cm3 [0025].  Zhamu teaches forming a graphene oxide layer having an inter-plane spacing d002 of 0.4 nm to 0.7 nm and an oxygen content no less than 20% by weight and then heat-treating the graphene oxide layer to an extent that an inter-plane spacing d002 is decreased to a value of from 0.3354 nm to 0.36 nm and the oxygen content is decreased to less than 2% by weight (most preferably between 0.001% to 0.01% by weight) [0074].  The current collector has a thickness of greater than 100 nm [0031].  
Zhamu teaches a process for producing a unitary graphene material-based current collector, the process comprising: (a) preparing a graphene oxide gel having graphene oxide molecules dispersed in a fluid medium wherein the graphene oxide molecules contain an oxygen content higher than 20% by weight (typically higher than 30% and more typically between 30% and 46% by weight); (b) dispensing and depositing a layer of graphene oxide gel onto a surface of a supporting substrate to form a deposited graphene oxide gel thereon, wherein the dispensing and depositing procedure includes shear-induced thinning of the graphene oxide gel (resulting in graphene oxide molecules well-packed and well-aligned in desired direction(s), conducive to merging and integration of GO molecules during a subsequent heat 
Zhamu does not explicitly teach the depositing of the graphene oxide gel onto a surface of a supporting substrate is performed by a gravure or that the supporting substrate is a metal foil.  
However, Aksay teaches a method of making a graphene-ionic liquid composite. The composite can be used to make electrodes for energy storage devices, such as batteries and supercapacitors (abstract).  At least one graphene source is combined with at least one ionic liquid and the resulting dispersion is heated to produce a composite containing graphene and at least one ionic liquid. Examples of graphene sources include graphite oxide and graphene [0009].  The graphene source-ionic liquid dispersion can contain one or more solvents. The ionic liquid can be dissolved or suspended in a solvent. The resulting blend can be applied to a substrate and then heated to remove volatile components (such as solvents). The blend can be in the form of a gel, slurry, etc. Heating reduces graphite oxide to graphene and can reduce or anneal graphene [0010].  Examples of substrates include electrically conductive substrates such as metals (such as aluminum, copper, steel, stainless steel, etc.). The 
Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art because Aksay teaches it was known in the art to apply a graphene oxide coating to a metal substrate by a gravure printing method. Zhamu is silent regarding the material of the supporting substrate.  One of skill in the art would have been motivated to use the metal substrate disclosed by Aksay for the supporting substrate disclosed by Zhamu because both references teach depositing a graphene oxide layer on a substrate for use a current collector.  Coating using a gravure method is taught as conventional by Aksay.
Furthermore, Zhamu teaches a graphene-coated substrate wherein small isolated sheets or platelets of graphene oxide (GO) or reduced graphene oxide (RGO) are deposited onto a solid substrate such as a plastic film or aluminum foil with or without the assistance of a resin binder is known [0021].  Zhamu teaches an aluminum foil current collector having a thickness of 20 m is known in the art [0178].  
Zhamu teaches graphene oxide gel has a typical viscosity from 500 centipoise to 500,000 centipoise when measured at 20°C [0078].  The graphene oxide gel is a very unique and novel class of material that surprisingly has great cohesion power (self-bonding, self-polymerizing, and self-crosslinking capability) and adhesive power [0076].  The process includes feeding a sheet of a solid substrate material from a roller to a deposition zone, dispensing the slurry or suspension onto a surface of the sheet of solid 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/TRACY M DOVE/           Primary Examiner, Art Unit 1727